Exhibit 99.1 Fleet Status Highlights New Contracts and Significant Rate Increases ENSCO DS-7, a newbuild ultra-deepwater drillship scheduled for delivery in third quarter 2013, has been contracted by TOTAL in Angola at an average rate of approximately $648,000 per day over its three-year contract. ENSCO 107 has been contracted to OMV in New Zealand beginning October 2013, after its existing contracts are completed. The day rate in the $230,000 range is one of the highest for its rig class since 2007. ENSCO 8501, currently working for Nexen/Noble Energy in the U.S. Gulf of Mexico, received a one-year contract extension from Noble Energy commencing August 2013 at a rate of approximately $525,000 per day. ENSCO 5006, currently working for Noble Energy in Israel, increased its day rate by more than $140,000 to approximately $430,000 per day. Once its current contract is completed, ENSCO 5006 will mobilize to Singapore for shipyard upgrades before it mobilizes to Australia for a 40-month contract with Inpex at an average day rate of approximately $490,000 over the contract term. ENSCO 8500 had its one-year priced option exercised by Anadarko/Eni commencing September 2013 in the U.S. Gulf of Mexico. ENSCO 81 has been contracted to Stone in the U.S. Gulf of Mexico beginning in April 2013 for at least six months at approximately $138,000 per day, increasing its day rate by more than $45,000 per day. Contract Commencements ENSCO DS-6, a newbuild ultra-deepwater drillship, is on location for BP in Angola and has commenced its five-year contract. ENSCO 8506, a newbuild ultra-deepwater semisubmersible, is on location and has commenced work for Anadarko in the U.S. Gulf of Mexico. Operations Update This Fleet Status Report reflects zero rate downtime related to GE Oil & Gas connector bolts (see Ensco press release issued 7 February 2013). Ensco plc Fleet Status Report 19 February 2013 Monthly Changes Bolded rig names and underlined text signify changes in rig status from previous report. Rig Type Region / Rig Design Water Depth' (1) Customer/ Status Day Rate $000′s US Location Est. Avail (2) Comments Floaters North & South America (excluding Brazil) ENSCO DS-3 Drillship, DP3 Samsung 10000/12000 BP Low 490s U.S. Gulf of Mexico Jun. 16 Zero rate for approx. 20 days in 1Q13. Plus cost adjustments ENSCO DS-5 Drillship, DP3 Samsung 10000/12000 Petrobras Mid 430s U.S. Gulf of Mexico Jul. 16 Zero rate for approx. 30 days in 1Q13. Eligible for bonus opportunity up to 17%, plus cost adjustments ENSCO 8500 Semisubmersible DP 8500/10000 Anadarko/Eni Low 300s U.S. Gulf of Mexico Sep. 14 Plus approx. $31,000 per day for lump sum payment of $20 million and one-time reimbursable costs of $27 million amortized through Aug. 13.Plus cost adjustments and three 1-year same-rate options ENSCO 8501 Semisubmersible DP 8500/10000 Nexen/Noble Energy Mid 380s U.S. Gulf of Mexico Aug. 14 Plus approx.$19,000 per day for mobilization expenses and upgrade costs amortized through Aug. 13. Plus cost adjustments. Continue with Noble Energy to Aug. 14, mid 520s. Plus cost adjustments and three 1-year unpriced options ENSCO 8502 Semisubmersible DP 8500/10000 Nexen/LLOG Low 500s U.S. Gulf of Mexico Jul. 13 Assigned to LLOG. Plus approx. $35,000 per day for reimbursable mobilization expenses and upgrade costs amortized through Jul. 13. Plus cost adjustments ENSCO 8503 Semisubmersible DP 8500/10000 Cobalt Low 550s U.S. Gulf of Mexico Jan. 14 Plus approx. $54,000 per day for reimbursable mobilization expenses and upgrade costs amortized through Dec. 13. Plus cost adjustments ENSCO 8505 Semisubmersible DP 8500/10000 Anadarko/Apache/ Noble Energy High 480s U.S. Gulf of Mexico Jul. 14 . Plus cost adjustments and two 1-year unpriced options ENSCO 8506 Semisubmersible DP 8500/10000 Anadarko Low 530s U.S. Gulf of Mexico Jul. 15 . Plus cost adjustments Brazil ENSCO DS-4 Drillship, DP3 Samsung 10000/12000 BP Mid 550s Brazil Jul. 16 Zero rate for approx. 32 days in 1Q13. Plus cost adjustments ENSCO 7500 Semisubmersible DP Petrobras Low 320s Brazil Aug. 14 Zero rate for approx. 22 days in 1Q13. Eligible for bonus opportunity up to 5%. Plus approx. $20,000 per day for mobilization revenue and expenses amortized over primary contract term. Plus cost adjustments ENSCO 6001 Semisubmersible - DP Megathyst Petrobras Mid 270s Brazil Jun. 13 Zero rate for approx. 7 days in 1Q13. Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6002 Semisubmersible - DP Megathyst Petrobras Mid 270s Brazil Jul. 13 Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6003 Semisubmersible - DP Megathyst Petrobras High 310s Brazil Jan. 17 Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6004 Semisubmersible - DP Megathyst Petrobras High 310s Brazil Oct. 16 . Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 5000 Semisubmersible - Conv Neptune Pentagon 2300/2650 Petrobras High 230s Brazil Jul. 13 Zero rate for approx. 10 days in 1Q13. Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 5002 Semisubmersible - Conv Aker H-3 OGX Low 220s Brazil Nov. 13 Zero rate for approx. 5 days in 1Q13 ENSCO 5004 Semisubmersible - ConvF & G Enhanced Pacesetter OGX Mid 230s Brazil Nov. 13 ENSCO 6000 Semisubmersible - DP Amethyst 3400/4000 Petrobras Low 200s Brazil Apr. 14 Currently outfitted for workover activity. Eligible for bonus opportunity up to 18%, plus cost adjustments. Rate increases Apr. 13 to mid 270s Ensco plc Fleet Status Report 19 February 2013 Rig Type Region / Rig Design Water Depth' (1) Customer/ Status Day Rate $000′s US Location Est. Avail (2) Comments Floaters Europe & Mediterranean ENSCO 5006 Semisubmersible - Conv Bingo 8,000 6200/7500 Noble Energy Low 430s Israel Nov. 17 . Mobilize to Singapore shipyard in 4Q13 under contract to Inpex for 40 month drilling program in Australia with estimated commencement 3Q14, initially low 460s. Plus periodic rate increases resulting in low 490s average rate over drilling program. Plus initial estimate of $166,000 per day amortized over the duration of the drilling program for capital upgrades and day rates during shipyard stay and mobilizations Middle East & Africa ENSCO DS-1 Drillship - DP Gusto 10,000 6000/10000 TOTAL Low 350s Angola Jan. 16 . Plus unpriced options and cost adjustments. Eligible for bonus opportunity up to 5% ENSCO DS-2 Drillship - DP Gusto 10,000 6000/10000 TOTAL Low 480s Angola Jul. 13 Zero rate for approx. 27 days in 1Q13. Planned inspection early 3Q13 for approx. 25 days at zero rate. Eligible for bonus opportunity up to 5%, plus cost adjustments ENSCO DS-6 Drillship, DP3 Samsung 10000/12000 BP Low 520s Angola Feb. 18 . Plus approx. $103,000 per day amortized over 5-year contract term for special day rate ahead of mobilization, upgrade costs and estimated reimbursable mobilization expenses. Plus cost adjustments and two 1-year options at mutually agreed rates ENSCO 5001 Semisubmersible - Conv Sonat 5000/6500 PetroSA Low 280s South Africa Jan. 15 Zero rate for 15 days in 1Q13 for mobilization. Plus approx. $7,500 per day for reimbursable mobilization expenses amortized over primary contract term to Jan. 15. Plus two 1-well options, low 320s Asia & Pacific Rim ENSCO 8504 Semisubmersible DP 8500/10000 Shell Low 460s Philippines May 15 . Eligible for bonus opportunity up to 15%, plus cost adjustments. Then to Shell in Malaysia Jul. 13 to May 15, mid 530s. Plus cost adjustments ENSCO 5005 Semisubmersible - ConvF & G Enhanced Pacesetter 1500/1700 Shipyard Singapore 1Q14 Planned inspection and shipyard upgrades Under Construction ENSCO DS-7 Drillship, DP3 Samsung 10000/12000 Under construction/ Contracted South Korea 4Q16 Contracted to Total in Angola from 4Q13 to 4Q16, initial rate mid 610s for first 90 days after commencement. Plus periodic rate increases resulting in high 640s average rate over three-year contract. Mob fee of $31 million to be amortized over primary contract term ENSCO DS-8 Drillship, DP3 Samsung GF12000 10000/12000 Under construction South Korea 3Q14 ENSCO DS-9 Drillship, DP3 Samsung GF12000 10000/12000 Under construction South Korea 4Q14 For rigs that may be modified to drill in deeper water depths, both the currently outfitted and maximum upgrade capabilities are shown. Estimated available date for rig after current and follow-on contracts (excluding option period) and shipyard stays have been completed.For newbuild rigs without a contract, the estimated available date is the expected delivery date from the shipyard. Ensco plc Fleet Status Report 19 February 2013 Rig Type Region / Rig Design Water Depth' Customer/ Status Day Rate $000′s US Location Est. Avail (1) Comments Jackups North & South America (excluding Brazil) U.S. Gulf of Mexico ENSCO 68 MLT 84-CE Chevron Mid 130s Gulf of Mexico Jan. 14 Day rate does not include certain extra reimbursable costs ENSCO 69 MLT 84-Slot Cold stacked Gulf of Mexico ENSCO 75 MLTSuper 116-C Apache High 130s Gulf of Mexico Jan. 14 . Plus cost adjustments ENSCO 81 MLT 116-C Dynamic Low 90s Gulf of Mexico Nov. 13 Next to Stone Apr. 13 to Nov. 13, high 130s ENSCO 82 MLT 116-C Energy XXI Low 120s Gulf ofMexico Mar. 13 ENSCO 86 MLT 82 SD-C Apache Low 110s Gulf of Mexico Jul. 13 ENSCO 87 MLT 116-C Apache Low 120s Gulf of Mexico Jul. 13 ENSCO 90 MLT 82 SD-C Energy XXI Low 110s Gulf of Mexico Oct. 13 ENSCO 99 MLT 82 SD-C Energy XXI Low 110s Gulf ofMexico Oct. 13 Pride Wisconsin MLT-Slot Cold stacked Gulf of Mexico Mexico ENSCO 83 MLT 82 SD-C Pemex Low 90s Mexico Oct. 16 Shipyard inspection for approx. 23 days in 1Q13 at zero rate ENSCO 89 MLT 82 SD-C Pemex Low 90s Mexico Nov. 15 ENSCO 93 MLT 82 SD-C Pemex Low 90s Mexico Jun. 15 ENSCO 98 MLT 82 SD-C Pemex Low 90s Mexico Aug. 15 Europe North Sea ENSCO 70 Hitachi K1032N RWE Dea High 80s UK Feb. 14 Rate increases Mar. 13 to mid 140s. Plus one 1-well unpriced option. Planned shipyard upgrade and inspection late 3Q13 for approx. 90 days at zero rate. Then to RWE Dea Dec. 13 to Feb. 14, mid 140s ENSCO 71 Hitachi K1032N Maersk Low 110s Denmark May 14 . Plus approx. $13,000 per day for reimbursable upgrade cost amortized Oct. 12 to May 13. Rate increases May 13 to low 140s. Plus two 1-year options at escalating day rates and one 1-year at mutually agreed rate ENSCO 72 Hitachi K1025N Maersk Low 110s Denmark Aug. 13 Plus approx. $7,000 per day for reimbursable upgrade cost amortized Aug. 12 to Aug. 13. Plus three 1-year options at escalating day rates and one 1-year option at mutually agreed rate ENSCO 80 MLT 116-CE Perenco Mid 90s UK Jan. 17 Plus cost adjustments . Next to EOG Apr. 13 to Jan. 14, high 90s, plus cost adjustments. Rate increases Nov. 13 to low 130s and Dec. 13 to high 130s, plus cost adjustments. Then to GDF Jan. 14 to Jan. 17, high 130s. Plus cost adjustments and unpriced option ENSCO 92 MLT 116-C RWE Dea Mid 140s UK Jun. 14 Plus one 1-well unpriced option. Next to Tullow in Netherlands May 13 to Sep. 13, low 130s. Rate increases Jul. 13 to mid 140s. Plus cost adjustments. Then to O.N.E Sep. 13 to Feb. 14, mid 140s. Plus cost adjustments. Then to ConocoPhillips in UK Feb. 14 to Jun. 14, low 160s. Plus cost adjustments ENSCO 100 MLT 150-88-C E.ON High 150s UK Oct. 14 Planned shipyard inspection for approx. 35 days in 2Q13 at zero rate. Next to Ithaca Apr. 13 to Oct. 14, low 160s. Plus cost adjustments and two 1-well options ENSCO 101 KFELS MOD V-A Maersk Low 200s UK Dec. 14 Plus costadjustments. Planned shipyard inspection 1Q13 for approx. 25 days at zero rate. Next to Tullow Apr. 13 to Jul. 13, mid 210s. Plus cost adjustments. Then to DONG in Denmark to Dec. 13, low 220s. Plus cost adjustments and two 25-day unpriced options. Then to BP in UK to Dec. 14, mid 210s, plus cost adjustments and two 6-month unpriced options ENSCO 102 KFELS MOD V-A ConocoPhillips Low 200s UK Jun. 16 Planned shipyard inspection for approx. 15 days in 1Q13 and approx. 10 days in 2Q13 at zero rate. Rate firm for 8 wells (est. through Jun. 14) thereafter at mutually agreed rate. Plus cost adjustments and unpriced options Ensco plc Fleet Status Report 19 February 2013 Middle East & Africa Middle East ENSCO 54 F&G L-780 Mod II-C Bunduq Mid 90s UAE Sep. 13 Plus cost adjustments. . Next to BG in India Mar. 13 to Sep. 13, low 140s. Plus approx. $9,000 per day for mobilization amortized over contract term ENSCO 58 F&G L-780 Mod II Shipyard Saudi Arabia Jan. 14 Planned inspection for approx. 45 days in 1Q13 at zero rate. Then to Saudi Aramco to Jan. 14, mid 60s. Plus one 1-year same rate option ENSCO 76 MLT Super 116-C Saudi Aramco Low 100s Saudi Arabia Jun. 14 Planned inspection 4Q13 for approx. 20 days at zero rate. Plus one 1-year option, high 150s ENSCO 84 MLT 82 SD-C Saudi Aramco Low 60s Saudi Arabia Nov. 14 Planned shipyard upgrade for approx. 35 days in 1Q13 and approx. 45 days in 2Q13 at zero rate. Plus one 1-year option, mid 70s ENSCO 88 MLT 82 SD-C Ras Gas Low 80s Qatar Sep. 16 Rate increases May 13 to low 110s. Next planned shipyard upgrade and mobilization for approx. 30 days in 2Q13 and approx. 90 days in 3Q13 at zero rate. Then to Saudi Aramco Oct. 13 to Sep. 16, low 100s. Plus one 1-year priced option ENSCO 91 Hitachi Zosen Drill Hope C-150 Saudi Aramco High 60s Saudi Arabia Aug. 14 Plus one 1-year option, mid 90s ENSCO 94 Hitachi 250-C Shipyard Qatar Apr. 16 Shipyard upgrade for approx. 90 days in 1Q13 and approx. 20 days in 2Q13 at zero rate. Then to Saudi Aramco Apr. 13 to Apr. 16, low 100s. Plus one 1-year priced option ENSCO 96 Hitachi 250-C Saudi Aramco Low 60s Saudi Arabia Dec. 14 Planned shipyard upgrade for approx. 45 days in 2Q13 and approx. 35 days in 3Q13 at zero rate.Plus one 1-year option, mid 70s ENSCO 97 MLT 82 SD-C Saudi Aramco Low 60s Saudi Arabia Dec. 14 Planned shipyard upgrade for approx. 45 days in 3Q13 and approx. 35 days in 4Q13 at zero rate. Plus one 1-year option, mid 70s Pride Pennsylvania MLT Cold stacked Bahrain Asia & Pacific Rim Southeast Asia / Australia ENSCO 52 F&G L-780 Mod II-C Murphy High 70s Malaysia May 14 Plus cost adjustments and one 1-year unpriced option. Plus approx. $2,000 per day for upgrade costs amortized Apr. 12 to Apr. 13. Planned shipyard upgrade for approx. 30 days in 1Q13 and approx. 60 days in 2Q13 at zero rate ENSCO 53 F&G L-780 Mod II-C BC Petroleum Low 100s Malaysia Jun. 13 Plus cost adjustments ENSCO 56 F&G L-780 Mod II-C Pertamina Mid 70s Indonesia Apr. 13 Plus one 6-month unpriced option. Planned shipyard time 2Q13 for approx. 70 days at zero rate ENSCO 67 MLT 84-CE Pertamina Mid 130s Indonesia Mar. 13 ENSCO 85 MLT 116-C Pertamina Mid 130s Indonesia Feb. 14 . . Plus approx. $7,000 per day for mobilization amortized Feb. 13 to Jan. 14. Plus one 8-month unpriced option ENSCO 104 KFELS MOD V-B Apache Mid 190s Australia May 13 Plus cost adjustments ENSCO 105 KFELS MOD V-B Petronas Carigali Low 150s Malaysia Nov. 13 Shipyard time for approx. 34 days in 1Q13 at zero rate. . Plus one 1-year unpriced option ENSCO 106 KFELS MOD V-B Newfield High 130s Malaysia Oct. 13 Plus cost adjustments ENSCO 107 KFELS MOD V-B Thang Long JOC (PV Drilling) High 140s Vietnam Aug. 14 Plus cost adjustments. Next to Mitra Energy in Vietnam Apr. 13 to Jun. 13, low 160s. Plus two 1-well options. Then to OMV in New Zealand Oct. 13 to Aug. 14, low 230s. Plus cost adjustments and one 90-day unpriced option. Mob fee to be amortized over primary contract term ENSCO 108 KFELS MOD V-B PTTEP Mid 130s Thailand Apr. 14 Plus approx. $2,000 per day for upgrade costs amortized Apr. 12 to Apr. 14 ENSCO 109 KFELS MOD V-Super B ENI/Murphy/ Vermillion/Santos Low 180s Australia Jun. 13 Plus approx. $5,000 per day for mobilization amortized mid Aug. 12 to Mar. 13. Next to PTTEP Apr. 13 to Jun. 13, mid 190s. Plus one 1-well option Under Construction ENSCO 120 KFELS Super A Under construction/ Contracted Singapore Mar. 15 Contracted to Nexen in the UK from 4Q13 to Mar. 15, low 230s.Plus cost adjustments and eleven 1-well options, mid 250s.Mob fee of $8 million to be amortized over primary contract term ENSCO 121 KFELS Super A Under construction Singapore 4Q13 ENSCO 122 KFELS Super A Under construction Singapore 3Q14 Estimated available date for rig after current and follow-on contracts (excluding option period) and shipyard stays have been completed.For newbuild rigs without a contract, the estimated available date is the expected delivery date from the shipyard. Ensco plc Fleet Status Report 19 February 2013 Rig Design Water Depth' Customer/ Status Day Rate $000′s US Location Est. Avail (1) Comments Other Deepwater Drilling Management Kizomba Deepwater TLP Drilling Rig ExxonMobil Mid 40s Angola Jun. 15 Currently reduced crew. Rate increases May 13 to mid 80s with full crew complement. Expect to commence operations in 4Q13 Thunderhorse Deepwater Semisubmersible BP Mid 90s U.S. Gulf ofMexico Jan. 14 Plus three 1-year priced options, plus cost adjustments Mad Dog Deepwater Spar Drilling Rig BP Low 60s U.S. Gulf ofMexico Jan. 15 Plus one 1-year priced option, plus cost adjustments (1)Estimated available date for rig after current and follow-on contracts (excluding option period) and shipyard stays have been completed.For newbuild rigs without a contract, the estimated available date is the expected delivery date from the shipyard. Definitions and Disclaimers Day Rate Definition. The day rates reflected in this Fleet Status Report are the operating day rates charged to customers, which may include estimated contractual adjustments for changes in operating costs and/or reimbursable cost adjustments for ongoing expenses such as crew, catering, insurance and taxes. The day rates, however, do not include certain types of non-recurring revenues such as lump sum mobilization payments, revenues earned during mobilizations, revenues associated with contract preparation and other non-recurring reimbursable items such as mobilizations and capital enhancements, and the impact of the fair market value adjustments to previously acquired drilling contracts.Routine and non-routine downtime may reduce the actual revenues recognized during the contract term.Additionally, the Company occasionally negotiates special rates with customers as noted in the comments that reduce revenues recognized during the contract term. Forward Looking Statement. Statements contained in this Fleet Status Report that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements include words or phrases such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “could,” “may,” “might,” “should,” “will” and similar words and specifically include statements involving future rig day rates; cost adjustments; utilization; estimated rig availability; contract duration, status, terms and other contract commitments; customers; rig enhancement projects; new rig commitments; the expected period of time and number of rigs that will be in a shipyard for repairs, maintenance, enhancement or construction; and scheduled delivery dates for new rigs. Such statements are subject to numerous risks, uncertainties and assumptions that may cause actual results to vary materially from those indicated, including governmental regulatory, legislative and permitting requirements affecting drilling operations; changes in worldwide rig supply and demand, competition and technology; future levels of offshore drilling activity; downtime and other risks associated with offshore rig operations, relocations, severe weather or hurricanes; possible cancellation or suspension of drilling contracts as a result of mechanical difficulties, performance or other reasons; risks inherent to shipyard rig construction, repair, maintenance or enhancement; actual contract commencement dates; environmental or other liabilities, risks or losses; our ability to attract and retain skilled personnel on commercially reasonable terms; governmental action, civil unrest and political and economic uncertainties; terrorism, piracy and military action; and the outcome of litigation, legal proceedings, investigations or other claims or contract disputes.In addition to the numerous factors described above, you should also carefully read and consider “Item 1A. Risk Factors” in Part I and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II of our most recent annual report on Form 10-K, as updated in our subsequent quarterly reports on Form 10-Q, which are available on the SEC’s website at www.sec.gov or on the Investor Relations section of our website at www.enscoplc.com.Each forward-looking statement speaks only as of the date of the particular statement, and we undertake no obligation to publicly update or revise any forward looking statements, except as required by law.
